June 11, 2004


Mr. David Vandiver Wilson
Hays McConn Rice & Pickering
1200 Smith Street, Suite 400
Houston, TX 77002


Mr. Stuart J. Starry
Starry & Associates
1225 North Loop West, Ste. 1101
Houston, TX 77008
Mr. Richard Eugene Norman
Crowley Douglas & Norman, LLP
1301 McKinney, Suite 3500
Houston, TX 77010

RE:   Case Number:  02-0401
      Court of Appeals Number:  06-01-00104-CV
      Trial Court Number:  99-42848A

Style:      SHELL OIL COMPANY
      v.
      MOHAMMED KHAN AND JAMILA WILLIAMS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Ms. Linda Rogers |